     Case 2:17-cv-04565-SMB Document 179-5 Filed 05/29/20 Page 1 of 2




 1
 2
 3
 4                       IN THE UNITED STATES DISTRICT COURT

 5                              FOR THE DISTRICT OF ARIZONA

 6   Mussalina Muhaymin as Personal               Case No.: 17-cv-04565-PHX-SMB
     Representative of the Estate of
 7   Muhammad Abdul Muhaymin Jr.,                   ORDER GRANTING DEFENDANTS’
 8                                                 MEMORANDUM RE: CONFIDENTIAL
                   Plaintiff,                        DESIGNATION OF DEPOSITION
 9         vs.                                      TRANSCRIPTS AND VIDEOTAPES
10   City of Phoenix, an Arizona Municipal                            AND
11   Corporation; Antonio Tarango; Officer
     Oswald Grenier; Officer Kevin                      EXPEDITED MOTION FOR
12   McGowan; Officer Jason Hobe; Officer           PROTECTIVE ORDER AND ORDER
     Ronaldo Canilao; Officer David Head;            TO CEASE/DESIST AND REMOVE
13
     Officer Susan Heimbinger; Officer James               PUBLIC POSTINGS
14   Clark; Officer Dennis Lerous; Officer
     Ryan Nielson; Officer Steven Wong; and
15   Doe Supervisors 1-5,
16
                   Defendants.
17
18          Pursuant to Defendants City of Phoenix, Antonio Tarango, Oswald Grenier, Kevin
19   McGowan, Jason Hobel, Ronaldo Canilao, David Head, Susan Heimbigner, James Clark,
20   Dennis Leroux, Ryan Nielsen and Steven Wong (collectively “Phoenix Defendants”)
21   Defendants’ Supplement to Memorandum re: Confidential Designation of Deposition
22   Transcripts and Videotapes and Expedited Motion for Protective Order and Order to
23   Cease/Desist and Remove Public Postings (Dkt. No. ____), and good cause appearing;
24         IT IS HEREBY ORDERED that the Defendant Officers’ deposition transcripts and
25   videotapes remain confidential pursuant to this Court’s May 8, 2019 (Doc. 072).
26
     Case 2:17-cv-04565-SMB Document 179-5 Filed 05/29/20 Page 2 of 2




 1          IT IS FURTHER HEREBY ORDERED that this Court will grant Phoenix
 2   Defendants’ request for an Expedited Protective Order that Plaintiff’s Counsel must remove
 3   his posts within 24 hours of the entry of this Order.
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26


                                                 -2-
